Memorandum. Appeal from order dismissed.
Judgment (see 86 Misc 2d 53) affirmed, with $25 costs.
In our opinion, the record amply supports the lower court’s determination that defendants knowingly made fraudulent representations of fact upon which plaintiffs reasonably relied to their detriment. (See State St. Trust Co. v Ernst, 278 NY 104; Ultramares Corp. v Touche, 255 NY 170; Wechsler v Hoffman-LaRoche, Inc., 198 Misc 540; see, also, 24 NY Jur, Fraud and Deceit, §§ 142, 144, 174, 200, 288; Ann., 91 ALR 1363, 1376.)
Concur: Farley, P. J., Glickman and Gagliardi, JJ.